         Case 1:19-cv-03825-JMF-SN Document 78 Filed 02/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASON BOYCE,

                   Plaintiff,
                                                  Case No. 1:19-cv-03825-JMF-SN
          v.
                                                  NOTICE OF MOTION FOR
 BRUCE WEBER and LITTLE BEAR, INC                 SUMMARY JUDGMENT

                   Defendants


         PLEASE TAKE NOTICE THAT, upon the February 20, 2020 Declaration of Daniel L.

Brown and the exhibits thereto, the Defendants’ Rule 56.1 Statement of Undisputed Material

Facts, and Defendants Bruce Weber and Little Bear Inc.’s Memorandum of Law in Support of

Defendants’ Motion for Summary Judgment, Defendants Bruce Weber and Little Bear Inc.

(together, “Defendants”), by and through their undersigned counsel, shall move before the

Honorable Jessie M. Furman, U.S.D.J., at the United States Courthouse, 40 Foley Square,

Courtroom 1105, New York, New York 10007, on a date and time to be determined by the

Court, for an Order pursuant to Fed. R. Civ. P. 56, granting Defendants’ motion for summary

judgment dismissing plaintiff’s complaint, and for such other and further relief as the Court may

deem just and proper.

         PLEASE TAKE FURTHER NOTICE that, in accordance with Local Rule 6.1(b),

opposition papers to this motion shall be served “within fourteen days after service of the

moving papers,” and reply papers shall be served “within seven days after service of the

answering papers.”




SMRH:4826-0169-3365.1                           -1-
         Case 1:19-cv-03825-JMF-SN Document 78 Filed 02/20/20 Page 2 of 2




Dated: February 20, 2020


 By:    /s/ Daniel Brown                   By:    /s/ Jayne C. Weintraub, Esq.
 Sheppard Mullin Richter & Hampton LLP     Sale & Weintraub, P.A.
 30 Rockefeller Plaza                      2 South Biscayne Blvd.
 New York, NY 10112                        Miami, Florida 33131
 Email: dbrown@sheppardmullin.com          Email: jweintraub@saleweintraub.com
 Telephone: (212) 634-3095                 Telephone: (305) 374-1818

                                           By:    /s/ Jonathan Etra, Esq.
                                           Nelson Mullins Broad and Cassel
                                           2 South Biscayne Blvd.
                                           One Biscayne Center – 21st Floor
                                           Miami, Florida 33131
                                           Email: jonathan.etra@nelsonmullins.com
                                           Telephone: (305) 373-9447




SMRH:4826-0169-3365.1                    -2-
